            Case 1:18-cv-12150-IT Document 8 Filed 11/07/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

JOHN DOE,                       *
                                *
           Plaintiff,           *
                                *
     v.                         *      Civil Action No. 18-cv-12150-IT
                                *
HARVARD UNIVERSITY, HARVARD *
UNIVERSITY BOARD OF OVERSEERS, *
THE PRESIDENT AND FELLOWS OF    *
HARVARD COLLEGE, and BRIGID     *
HARRINGTON,                     *
                                *
           Defendants.          *
                                ORDER
                            November 7, 2018
TALWANI, D.J.

        On October 15, 2018, Plaintiff filed his Complaint [#1] and Ex Parte Motion to Proceed

Under Pseudonym and for Protective Order [#2]. In his motion, Plaintiff requests that he be

permitted to use the pseudonym “John Doe” in this litigation. Ex Parte Mot. Proceed Under

Pseudonym & Protective Order at 1 [#2]. Plaintiff contends that in light of the serious nature of

the allegations and the potential irreparable harm to him, there exists good cause for privacy

protections. Mem. Supp. Pl.’s Ex Parte Mot. Proceed Under Pseudonym & Protective Order at 1

[#3].

        Plaintiff’s Ex Parte Motion to Proceed Under Pseudonym and for Protective Order [#2] is

ALLOWED. Pending further order, in all filings on the public docket, all parties shall use the

pseudonyms “John Doe” to identify Plaintiff and “Jane Roe” to identify the student so identified

in the Complaint [#1].

        IT IS SO ORDERED.

                                                             /s/ Indira Talwani
                                                             United States District Judge
